TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00287-CR



                                Juan Castillo Perez, Appellant

                                               v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. D-1-DC-08-204984, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Juan Castillo Perez seeks to appeal from a judgment of conviction for driving

while intoxicated. See Tex. Penal Code Ann. § 49.04 (West 2003). Sentence was imposed on

April 1, 2009. There was no timely motion for new trial. The deadline for perfecting appeal was

therefore May 1, 2009. See Tex. R. App. P. 26.2(a)(1), (2). Notice of appeal was filed on May 13,

2009. No extension of time for filing notice of appeal was requested. See Tex. R. App. P. 26.3.

There is no indication that notice of appeal was properly mailed to the district clerk within

the time prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b). Under the circumstances, we

lack jurisdiction to dispose of this cause in any manner other than by dismissing it for want

of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 25, 2009

Do Not Publish




                                             2